DETAILED ACTION
Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
	Claims 1-17, 20, and 24 are cancelled. Claims 18, 19, 23, and 27 are amended.  Claims 18, 19, 21-23, and 25-27 remain pending.
Response to Arguments
The objection to claims 18 and 23 are withdrawn in view of the amendments to each claim.
The 35 U.S.C. § 112(b) or 35 U.S.C. § 112, 2nd paragraph rejection in section 3.a is withdrawn in view of the amendments to the preamble of each independent claim.
The 35 U.S.C. § 112(b) or 35 U.S.C. § 112, 2nd paragraph rejection of claim 25 is withdrawn in view of the amendment to claim 25.
The 35 U.S.C. § 112(a) or 35 U.S.C. § 112, 1st paragraph rejection of claims 23-24 are withdrawn in view of the amendment to claim 23.
The 35 USC 101 rejections of claims 18-19, 21-23, and 25-27 are maintained (the other independent claims are now cancelled).  Applicant notes that the claims now include the use of sensors to determine chest wall motion and breathing sounds.  In regards to claims 18 and 23, the amendments do not appear to overcome the interpretation of the mental or manual activity.  Although sensors are now noted for detecting motion and sounds, the determinations and analysis that occur afterwards do not include any limitations that would prevent them from being determined mentally or manually.  For example, the steps could still amount to someone looking at printouts of data and performing mental or 
Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer").
  
The Office believes claim 27, despite the recitation of the a generic processing circuit for performing all the steps, can still be rejected using this section of the MPEP as being capable of being performed via pen and paper or in a person’s mind.   The initial step of collecting chest wall motion and breathing sounds is still interpreted as extra solution data gathering.
Applicant’s arguments with respect to claim(s) 18, 23, and 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The Office will address arguments directed to Gavish and Rodriguez-Villegas (“R-V”) though.
Applicant argues on pages 8-9 that Gavish does not disclose using sound detected by a microphone during a pause phase to determine a noise floor.  The Office does not dispute this as the R-V reference was used to teach this.  Applicant also argues that Gavish uses estimation 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18 and 20-27 are rejected under 35 U.S.C. 103 as being unpatentable over Gavish et al. (US 2013/0289431) (cited in IDS) in view of Derchak et al. (US 2008/0221401) and Rodriguez-Villegas et al. (US 2013/0331722) (hereinafter referred to as “R-V”).
Regarding claim 18, Gavish et al. disclose a method of detecting breathing of a patient (see Abstract reference to using a microphone for collecting air flow sounds), the method comprising: 
determining chest wall motion and sounds of the patient while breathing over a plurality of breath cycles, the chest wall motion based on readings from a first sensor and the sounds based on readings from a second sensor (See [0243] where belt type sensor shown in Fig. 1 is used to record breathing data as reflected in changes in chest circumference and the use of a microphone to detect breathing airflow, the exemplary graph in Fig. 5 shows multiple breathing cycles);
based on the chest wall motion, determining a start time and an end time for each of an inspiratory phase, an expiratory phase, and an expiratory pause phase of each breath cycle of the patient; applying the start and end times for each of the phases of the breath cycles to the sounds of the patient during the breath cycles (in [0243] – it is stated that “Because such belt-type sensors produce highly accurate measurements of breathing phases, chest circumference recording 252 serves as a control for determining the accuracy of microphone-based breathing phase determinations using the techniques described herein” – thus in this case the measurements from belt sensor can be used as a basis for locating specific points in the breathing cycle in the microphone data and is used as a control to determine if the other algorithms for determining these time points are accurate; thus the comparison of the belt data to the output of the other algorithms was interpreted as the applying step,  [0244] states that the belt data shows all phases normal breathing – inspiration and expiration; the parameters listed and shown in Fig. 5 for the belt data – inspiratory phase is Tin, expiratory phase – Tex, expiratory pause phase – see [0244] reference to “post-expiratory pause”); 
and determining actual patient sounds as the sounds as distinguished from noise (Gavish is concerned with variable background noise in respiration tracking by microphone sensors and filtering such background noise from the sensor signal, see [0036]; in [0037] – signal characteristics of background noise relative to breathing sounds are determined and [0064] which states such noise are used to filter background noise away; [0059] states that background noise is then filtered from the signal using a filter having defined parameters).
Although Gavish et al. discloses that the belt sensor captures all phases of breathing, Gavish et al. do not disclose that the inspiratory pause phase is specifically discerned from the collected data.   However, Derchak et al. teach a device and method for detecting respiration that also uses a respiratory belt for measuring chest circumference like Gavish (see [0028] reference to size sensors including one 
Gavish et al. also do not disclose analyzing the sounds of the patient exclusively at the expiratory pause phase and determining a noise floor, and determining actual patient sounds as the sounds that are received just during the inspiratory phase, the inspiratory pause phase, and the expiratory phase that are above the noise floor (recall Gavish does disclose the need for determining background noise in order to filter out such sources from the airflow signal, see at least [0037] and [0064] discussion).  The technique of identifying a noise floor during the expiratory pause was known in the arts as demonstrated by the R-V reference.  R-V teaches a method of identifying a breath in a sensing signal (see Abstract).  R-V specifically teach, “Empirically the noise floor can be observed as the minimum of the envelope signal within respiratory pause sections between breath candidate segments. Under normal circumstances there is a time gap between each segment, as discussed above, that contains the lowest point of the signal. In one embodiment the RMS power, or a function of it during these time gaps could for example be used estimate of the noise floor” (see [0055]).  Thus R-V teaches how to determine a noise floor from a respiratory pause and teaches that such information can be used to remove noise from the signal (see end of [0056]).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Gavish to determine actual patient sounds (in this case breathing) by determining a noise floor in the manner claimed and taught by R-V for respiration monitoring because it amounts to combining prior art elements according to known 
Claim 23 is a broader version of claim 18 and is rejected using the same arguments for claim 18.  
Claim 27 is directed to a processing circuit configured for performing the method of claim 18.  Gavish discloses that the method can be performed using a processing system as shown in Fig. 1 and states in [0040] – “Typically, the techniques described herein are implemented in software that is installed in such a device”).  Thus claim 27 is rejected using the same argument for claim 18 and the additional Fig. 1 citation above.
Claims 21, 22, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Gavish et al. in view of Derchak and R-V et al. as applied to claims 18 and 23 above, and further in view of Oh et al. (US 2016/0174945).
Regarding claim 21, Gavish et al. do not appear to disclose the method further comprising establishing a baseline for the chest wall motion and determining for each breath cycle that the expiratory pause phase begins when the motion data passes through the baseline in a negative direction and the expiratory phase ends when the motion data passes through the baseline in a positive direction (please see the 112(a) rejection above and how the Office believes the claim should be interpreted; the underlined portion is believed to be “expiratory pause phase” as this makes more sense in view of the application).  Gavish appears to discuss using a “min-max” technique for finding beginning/end points for the different breathing phases but does not provide any additional detail.  This could possibly mean something similar to finding transition points in the slope (such as using taking a derivative of the signal to find where the slope goes from positive to negative or vice versa).  However, this would have been Claims 25 and 26 are rejected using the same argument in this section.
Regarding claim 22, Gavish et al. do not expressly disclose the method further comprising determining that the expiratory pause phase occurs between an end of the expiratory phase in a first breath cycle and a start of the inspiratory phase in a second breath cycle (Fig. 5 shows belt data that includes pause but [0244] does not expressly state the beginning and end).  However, the previously cited Fig. 9 and [0116] in the Oh et al. reference clearly define the beginning of the expiratory pause as occurring between the end of an expiratory phase and beginning of an inspiratory phase.  The rationale for modifying remains the same.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gavish et al. in view of Derchak and R-V et al. as applied to claim 18 above, and further in view of Gavish et al. (US 6090037).  Gavish et al. disclose wherein determining the chest wall motion and sounds of the patient while breathing over the plurality of breath cycles comprises wirelessly receiving the information on the chest wall motion and sounds from sensors that are attached to the patient (see Gavish ‘431 [0040] where data from the microphone may be transmitted wirelessly to the electronics device and Gavish ‘037 col. 4, lines 6-7 where the sensor belt maybe configured for wireless data transmission).  Gavish ‘431 . 

Conclusion
All claims are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892.  The examiner can normally be reached on 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THO Q TRAN/Examiner, Art Unit 3791     


/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791